Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2005/0184549 to Robinson (Robinson).
With Respect to Claim 1  
An apparatus comprising: a support bracket (134, 136, 684, paragraph 113, FIG. 5,21); a latch (122) rotatably mounted on the support bracket (FIGS. 5, 6, 8) and having a first flange (104) and a second flange (164), an inner side of the first flange and an inner side of the second flange defining therebetween a notch (162) configured to receive a striker bar (capable of this use which is also the intended use, see striker bar 118), the latch being rotatable in a first rotational direction into a closed position (FIG. 6) with the striker bar received in the notch responsive to the striker bar being moved against the inner side of the first flange (104) (see e.g. see [0066] for striker pin 118 contacting bearing surface 204 of latch 122 and moving it in a clockwise direction as well as [0056] disclosing a striker passage 162 including a wedge face 164 for wedging the striker pin against the planar contact segments 148 in the locked position); and a pawl (126, FIG. 5) rotatably mounted on the support bracket, the pawl having an inner edge (194) and a cam edge (192), an outer side of the first flange (surface of 104 left of 156 in FIG. 8) being configured to engage the inner edge (194) to hold the pawl in an unlocked position (FIG. 8) responsive to the latch being in an open position with the notch facing the striker bar, the pawl (126) being configured to rotate in the first rotational direction and the cam edge (192) being configured to move against the first side of the first flange to hold the latch in the closed position responsive to the latch rotating in the first rotational direction past the inner edge of the pawl (126, paragraphs 60-66, FIGS. 1, 5-6, and 8) responsive to the striker bar being moved against the inner side of the first flange (see e.g. see [0066] for striker pin 118 contacting bearing surface 204 of latch 122 and moving it in a clockwise direction as well as [0056] disclosing a striker passage 162 including a wedge face 164 for wedging the striker pin against the planar contact segments 148 in the locked position).  
With Respect to Claim 2  
The apparatus of Claim 1, wherein the pawl is biasable to be rotated in the first rotational direction and hold the latch in the closed position (via 124, 128, and related structure, [0058]).  
With Respect to Claim 3  
The apparatus of Claim 2, further comprising a release device (124) couplable to the pawl and configured to cause the pawl to rotate in a second rotational direction opposite the first rotational direction such that the cam edge is removable from the first side of the first flange (FIG. 8 and description).  
With Respect to Claim 4  
The apparatus of Claim 3, wherein the release device includes at least one actuator (128) chosen from a solid linkage and a flexible linkage (it is a spring and so is a flexible linkage).  
With Respect to Claim 5  
The apparatus of Claim 1, wherein the latch is biased to be rotatable in a second rotational direction opposite to the first rotational direction (noting that when 124 pivots to the release position, the spring 128 will bias 122 towards the release position, see e.g. FIG. 8, [0064]).  
With Respect to Claim 6  
The apparatus of Claim 5, further comprising a latch stop (156 and/or 194 is a latch stop as claimed) configured to prevent rotation of the latch in the second rotational direction beyond the open position.  
With Respect to Claim 8  
A system comprising: a securable apparatus (the seat or alternately striker pin 118) configured to be joinable to a support body (the seat is configured to join to the floor via the latch device and striker pin 118; alternately the striker pin is joinable/joined to the floor); and at least one latch device coupled to the securable apparatus, wherein the at least one latch device includes: a support bracket (134, 136, 684, [0113], FIGS. 5-6 and 8); a latch (122) rotatably mounted on the support bracket and having a first flange (104) and a second flange (164), an inner side of the first flange and an inner side of the second flange defining therebetween a notch (162) configured to receive a striker bar (capable of this use, noting striker bar 118), the latch being rotatable in a first rotational direction into a closed position (FIG. 6) with the striker bar received in the notch responsive to the striker bar being moved against the inner side of the first flange (see e.g. see [0066] for striker pin 118 contacting bearing surface 204 of latch 122 and moving it in a clockwise direction as well as [0056] disclosing a striker passage 162 including a wedge face 164 for wedging the striker pin against the planar contact segments 148 in the locked position); and a pawl (126) rotatably mounted on the support bracket, the pawl having an inner edge (194) and a cam edge (192), an outer side of the first flange being configured to engage the inner edge to hold the pawl in an unlocked position responsive to the latch being in an open position (FIG. 6) with the notch facing the striker bar, the pawl being configured to rotate in the first rotational direction and the cam edge being configured to move against the first side of the first flange to hold the latch in the closed position responsive to the latch rotating in the first rotational direction past the inner edge of the pawl (126, [0060-0066]) responsive to the striker bar being moved against the inner side of the first flange (see e.g. see [0066] for striker pin 118 contacting bearing surface 204 of latch 122 and moving it in a clockwise direction as well as [0056] disclosing a striker passage 162 including a wedge face 164 for wedging the striker pin against the planar contact segments 148 in the locked position).  
With Respect to Claim 9  
The system of Claim 8, wherein the pawl is biasable to be rotated in the first rotational direction and hold the latch in the closed position (via 124, 128, and related structure, [0058]).  
With Respect to Claim 10  
The system of Claim 9, further comprising a release device (124) couplable to the pawl and configured to cause the pawl to rotate in a second rotational direction 14ID-301-USO1 opposite the first rotational direction such that the cam edge is removable from the first side of the first flange (FIG. 8 and description).
With Respect to Claim 11    
The system of Claim 10, wherein the release device includes at least one actuator chosen from a solid linkage and a flexible linkage (it is a spring and so is a flexible linkage).  
With Respect to Claim 12  
The system of Claim 8, wherein the latch is biased to be rotatable in a second rotational direction opposite to the first rotational direction (noting that when 124 pivots to the release position, the spring 128 will bias 122 towards the release position, see e.g. FIG. 8, [0064]).  
With Respect to Claim 13  
The system of Claim 12, further comprising a latch stop configured to prevent rotation of the latch in the second rotational direction beyond the open position (156 and/or 194 is a latch stop as claimed).  
With Respect to Claim 15  
Taking the latch device to also include the seat leg structure connecting 116 to 114, the system of Claim 8, further comprising a rod (noting unlabeled connecting rod between the two seat legs in FIG. 1) having at least a first latch device disposable toward a first end of the rod and a second latch device disposable toward a second end of the rod.  
With Respect to Claim 16  
The system of Claim 15, wherein the rod includes a cargo rail configured to extend across one of a roof, a bed, and a trunk of a vehicle (inasmuch as it is capable of this use, e.g. if the seat were located in a vehicle bed or trunk at an appropriate orientation it would extend across it to the extent claimed).  
With Respect to Claim 19  
A method comprising: rotatably mounting a latch on a support bracket, the latch having a first flange and a second flange, an inner side of the first flange and an inner side of the second flange defining therebetween a notch configured to receive a striker bar; responsive to the first flange being moved against the striker bar, rotating the latch in a first rotational direction into a closed position with the striker bar received in the notch; rotatably mounting a pawl on the support bracket, the pawl having an inner edge and a cam edge; responsive to the latch being in an open position with the notch facing the striker bar, engaging an outer side of the first flange with the inner edge to hold the pawl in an unlocked position; and responsive to the latch rotating in the first rotational direction past the inner edge of the pawl, rotating the pawl in the first rotational direction and moving the cam edge against the first side of the first flange to hold the latch in the closed position (this is the ordinary use of the structure, see claims 1 and 8 for details of how the structural limitations are met, and see e.g. [0064]).  
With Respect to Claim 20  
The method of Claim 19, further comprising: biasing the pawl to rotate in the first rotational direction; and biasing the latch to rotate in a second rotational direction opposite to the first rotational direction (this is how it moves from the closed to open positions, see e.g. [0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,870,453 to Elder (Elder) in view of U.S. Patent Publication #2005/0184549 to Robinson (Robinson).
With Respect to Claims 1-6, 8-13, and 19-20
	Elder discloses a vehicle accessory/crossbar including a support bracket and latch device, but the latch device lacks many of the details of the claimed latch structure.
	However, Robinson discloses a latch device as claimed (see the rejection of claims 1-6, 8-13, 15-16 and 19-20 above for details).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Robinson, to replace the latch device of Elder with the latch device of Robinson, in order to provide the benefits disclosed by Robinson for its latch device to the Elder structure, and/or as a mere substitution of one art known latch device for another.
With Respect to Claims 15-16   
	As to claims 15-16, this combination is presented as an alternative rejection of that claim, noting that this combination discloses a rod (210 or 211 or 214, FIG. 2; 901, FIG. 9) having at least a first latch device disposable toward a first end of the rod and a second latch device disposable toward a second end of the rod (FIGS. 1-2 show this, see also description).
With Respect to Claim 16  
The system of Claim 15, wherein the rod includes a cargo rail configured to extend across one of a roof, a bed, and a trunk of a vehicle (it is shown in FIGS. 1-2 extending over a roof or bed, and is also capable of use with an appropriate trunk).  
With Respect to Claim 17  
The system of Claim 15, wherein the rod includes a cross-member of a cargo rack (FIGS. 1-2).  
With Respect to Claim 18  
The system of Claim 16, wherein the vehicle further includes a plurality of mounts, each of the plurality of mounts including an associated striker bar (see e.g. 912 in Elder FIG. 9 and description of other embodiments; see also Robinson disclosing such mounts).  
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2005/0184549 to Robinson (Robinson) as applied to claim 6 or 13 above, and further in view of U.S. Patent Publication #2020/0080348 to Cappelli (Cappelli).
With Respect to Claim 7  

The apparatus of Claim 6, but does not disclose wherein the latch stop extends from the support bracket and is configured to abut an outer side of the second flange in response to the latch being in the open position.  
However, Cappelli discloses forming a similar latching mechanism with a latch stop (wall portion contacted by 24’ in FIG. 5, noting contact between outer side of the second flange of 24’ with the wall of the support bracket, although not explicitly described, there is a protrusion that causes the two parts to apparently meet and seems to serve no other purpose, and so it is Examiner’s position that a person of ordinary skill in the art would understand this structure to serve as a latch stop as claimed) extending from the support bracket (i.e. the wall as shown extends substantially perpendicular to the support bracket wall the parts pivotally attach to) and is configured to abut an outer side of the second flange in response to the latch being in the open position (FIG. 5).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cappelli, to form the structure with a latch stop as taught by Cappelli/as claimed, in order to provide an additional stop structure in case of wear and tear on the original stop structure and/or to reduce such wear and tear, and/or to substitute the stop of Cappelli for the stop of Robinson/the combination, as a mere substitution of one art known stop structure for another or as doing so constitutes at most a mere rearrangement of parts (i.e. it merely moves which part the stop is on and what part of the latch contacts the stop) which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 14  
The system of Claim 13, wherein the latch stop extends from the support bracket and is configured to abut an outer side of the second flange in response to the latch being in the open position (FIG. 5).  
Response to Arguments
Applicant's arguments filed 8/21/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the slot is short and striker member 118 is never disposed and translated in the slot and notch so as to contact the inner side of the first flange (104) of the latch (122) to drive the latch rotationally into the pawl (126) but rather simply seated at the bottom of the slot and the notch of 122 is rotated into engagement around the striker member, this is clearly incorrect, see [0064] which explicitly discloses that the striker member contacts the inner side of the flange (Examiner notes that [0064] references a bearing surface 204 which is not shown in the drawings and is apparently a typo meant to reference 104) and further movement of the striker pin (118) displaces the latch (122) in a clockwise direction. Examiner notes that Applicant makes much of some small spacing shown in FIG. 6 between the parts, which is no doubt done to make the parts more clearly seen, as there is shown spacing between parts that are explicitly indicated in the description as being in contact in the latched position of FIG. 6; Examiner also notes that FIG. 8 shows the striker pin extending beyond the point contact point 104 of the latch 122 which is physically impossible, and maintains the position that a person of ordinary skill in the art would not rely on the minor proportion details of drawings which are not disclosed as being to scale, but would use them as a guide based upon the disclosure of the specification.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734